Citation Nr: 1232674	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for tinea corporis and tinea capitis from January 8, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2003. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Board denied the issue of entitlement to a compensable rating for tinea corporis and tinea capitis from November 3, 2007, to January 7, 2009; and remanded the issue of entitlement to a compensable rating since January 8, 2009.  

In a February 2012 rating decision the Appeals Management Center in Washington, DC assigned a 10 percent rating for tinea corporis and tinea capitis from May 16, 2011. 


FINDINGS OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant.  38 C.F.R. § 20.204 . 

In May 2012, the appellant stated that he wished to withdraw his appeal as to the issue listed on the title page.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


